 1 Debra I. Grassgreen (CA Bar No. 169978)
   Miriam Manning (CA Bar No. 178584)
 2 PACHULSKI STANG ZIEHL & JONES LLP
   150 California Street, 15th Floor
 3 San Francisco, CA 94111
   Telephone: (415) 263-7000
 4 Facsimile: (415) 263-7010
   E-mail:    dgrassgreen@pszjlaw.com
 5            mmanning@pszjlaw.com

 6 David J. Bradford (admitted pro hac vice)
   Terri L. Mascherin (admitted pro hac vice)
 7 JENNER & BLOCK LLP
   353 N. Clark St.
 8 Chicago, IL 60654
   Telephone: (312) 222-9350
 9 E-mail:    dbradford@jenner.com
              tmascherin@jenner.com
10
   Counsel for Uber Technologies, Inc.
11
                             UNITED STATES BANKRUPTCY COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13

14 In re:                                               Bankruptcy Case
                                                        No. 20-30242 (HLB)
15 ANTHONY SCOTT LEVANDOWSKI,                           Chapter 11

16                                Debtor.               Adv. Pro. No. 20-03050 (HLB)

17 ANTHONY LEVANDOWSKI, an individual,                  CERTIFICATE OF SERVICE

18                                Plaintiff,

19           v.

20 UBER TECHNOLOGIES, INC.

21                                Defendant.

22

23

24

25

26

27

28
     DOCS_SF:104948.1 85647/001
  Case: 20-03050        Doc# 102-1    Filed: 01/28/21   Entered: 01/28/21 15:57:41     Page 1
                                               of 2
           I, Oliver Carpio, am employed in the city of San Francisco, State of California. I am over the
 1 age of 18 and not a party to the within action; my business address is 150 California Street, 15th
   Floor, San Francisco, California 94111.
 2
           On January 28, 2021, I caused to be served the following documents in the manner stated
 3 below:

 4                   JOINT STIPULATION FOR ORDER REGARDING COMMON CONTROL &
                      DEPOSITIONS
 5

 6

 7
                   (BY EMAIL) On January 28, 2021, I caused the above-described document(s) to be
                    sent by e-mail to the parties identified below at the e-mail addresses listed.
 8

 9
              Attorneys for Google LLC                      Attorneys for Anthony S. Levandowski
10
   MUNGER, TOLLES & OLSON LLP                            KELLER BENVENUTTI KIM LLP
11
   Thomas B. Walper (thomas.walper@mto.com)              Tobias S. Keller (tkeller@kbkllp.com)
12 John W. Berry (john.berry@mto.com)                    Dara L. Silveira (dsilveira@kbkllp.com)
13 Alexander S. Gorin (alex.gorin@mto.com)

14 KEKER, VAN NEST & PETERS LLC                          GOODWIN PROCTER LLP
15 Rachael E. Meny (rmeny@keker.com)                     Brett Schuman (bschuman@goodwinlaw.com)
   Thomas E. Gorman (tgorman@keker.com)                  Rachel M. Walsh (rwalsh@goodwinlaw.com)
16
   Reid P. Mullen (rmullen@keker.com)                    Hong-An Vu (hvu@goodwinlaw.com)
17
              Attorneys for Waymo LLC
18
   QUINN EMMANUEL URWUHART &
19 SULLIVAN, LLP

20 Jordan Jaffe (jordanjaffe@quinnemanuel.com

21

22           I declare under penalty of perjury, under the laws of the State of California and the United
     States of America that the foregoing is true and correct.
23
            Executed on January 28, 2021 at San Francisco, California.
24

25                                                   /s/ Oliver Carpio ______________________
26

27

28

 Case: 20-03050 85647/001
   DOCS_SF:104948.1 Doc# 102-1         Filed: 01/28/21     Entered: 01/28/21 15:57:41      Page 2
                                                of 2
